SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 11, 2008 GEORESOURCES, INC. (Exact name of registrant as specified in its charter) COLORADO 0-8041 84-0505444 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 110 Cypress Station Drive, Suite 220 Houston, Texas 77090 (Address of principal executive offices) (Zip Code) (281) 537-9920 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION On August 11, 2008, GeoResources, Inc. issued a press release announcing financial results for the second quarter ended June 30, 2008. A copy of the press release is furnished with this report as Exhibit 99.9, and is incorporated herein by reference. The information in this report is being furnished, not filed, for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and will not be incorporated by reference into any filing under the Securities Act of 1933, as amended. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits: The following exhibit is included with this Current Report on Form8-K: ExhibitNo. Description 99.9 GeoResources, Inc. Press Release dated August 11, SIGNATURE Pursuant to the requirement of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GEORESOURCES, INC By: /s/ Frank A. Lodzinski Frank A. Lodzinski, President Date: August 12, 2008 EXHIBIT INDEX ExhibitNo. Description 99.9 GeoResources, Inc. Press Release dated August 11, 2008. EXHIBIT Contact:Cathy Kruse Telephone: 701-572-2020 ext 113 cathyk@geoi.net FOR IMMEDIATE RELEASE GeoResources, Inc. Reports Second Quarter and Six-Months Financial Results Houston, Texas August 11, 2008 – GeoResources, Inc., (NASDAQ:GEOI), today announced its financial results for the first six-months and the quarter ended June 30, 2008, compared to the results for the same periods in 2007. For the three months ended June 30, 2008, the Company reported net income of $7.8 million, or $0.50 per share (diluted) compared to a net loss of $1.3 million or $0.09 per share in 2007.Total revenue increased 240% to $28.2 million in the second quarter of 2008 compared to $8.3 million the same quarter in 2007. For the first half of 2008, net income was $12.0 million, or $0.80 per share, on revenue of $52.2 million versus a net loss of $463,000, or $0.05 per share on revenue of $12.4 in the first half of 2007. Oil and natural gas production increased substantially in the second quarter.Natural gas production increased to 719 MMcf from 361 MMcf, an increase of 99%.Oil production for the second quarter increased to 186 MBbls from 82 MBbls in the prior year’s period, an increase of 127%. For the six months ended June 30, 2008, natural gas sales totaled 1,528 MMcf or 177% greater than the 552 MMcf sold during the first half of 2007.Oil sales for the first half of 2008 increased 204% to 386 Mbbls from 127 Mbbls in the first half of 2007. The average realized price of natural gas was $9.74 per Mcf for the second quarter of 2008, 41% more than the second quarter of 2007.The average realized price of oil for the second quarter of 2008 was $97.66 per barrel or 75% more than the second quarter in the prior year. The average realized price of natural gas was $8.68 per Mcf for the first half of 2008 or 31% more than the first half of the prior year.The average realized price of oil was $89.01 per barrel or 63% more for the first half of 2008 than the first six months in the prior year. Earnings before interest, income taxes, depreciation, depletion and amortization, and exploration expense (“EBITDAX”) increased 581% to approximately $17.7 million for the second quarter 2008 compared to $2.6 million in the second quarter 2007.EBITDAX for the first six-months of 2008 increased 552% to approximately $30.0 million compared to $4.6 million in prior year’s first half. The following tables reconcile reported net income to EBITDAX for the periods indicated (in thousands): Three Months EndedJune 30, 2008 2007 Net income (loss) $ 7,790 $ (1,349 ) Add back: Interest expense 1,314 199 Income tax 4,546 1,849 Depreciation, depletion and amortization 3,573 1,932 Exploration and impairments 502 - EBITDAX (1) $ 17,725 $ 2,631 Six Months EndedJune 30, 2008 2007 Net income (loss) $ 12,014 $ (463 ) Add back: Interest expense 2,883 355 Income tax 7,142 1,854 Depreciation, depletion and amortization 7,450 2,861 Exploration and impairments 502 - EBITDAX (1) $ 29,991 $ 4,607 (1) EBITDAX is defined as earnings before interest, income taxes, depreciation, depletion and amortization, and exploration expense.EBITDAX should not be considered as an alternative to net income (as an indicator of operating performance) or as an alternative to cash flow (as a measure of liquidity or ability to service debt obligations) and is not in accordance with, nor superior to, generally accepted accounting principles, but provides additional information for evaluation of our operating performance. SemGroup Bankruptcy Some investors have expressed concern about the possible impact on our Company of the recent bankruptcy filing by SemGroup LP and its subsidiary, SemCrude.SemCrude accounted for a very minor portion of our oil sales and we estimate that our maximum potential losses are approximately About
